IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-20562
                          Conference Calendar



LEONARD THOMAS EVANS, SR.,

                                           Plaintiff-Appellant,

versus

THE CITY OF BAYTOWN POLICE DEPARTMENT;
SHAFFER, Chief of Police; SARGEANT BUCKLEY;
RON MOSER, Investigator; R. MERLIN, Investigator;
D. LOPEZ, Investigator,

                                           Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-94-CV-1699
                          --------------------
                             August 23, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Leonard Thomas Evans, Sr., (TDCJ # 683153) appeals the

district court’s denial of his “subsequent application for

petition of section 1983, 42 U.S.C., pursuant to discovery of new

evidence.”     Based on what he alleged was newly discovered

evidence, Evans sought to “re-open” the 1997 judgment dismissing

his civil rights complaint.

     Insofar as Evans sought relief under Fed. R. Civ. P.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-20562
                                 -2-

60(b)(2), which provides for relief from a judgment based on

newly discovered evidence, the motion was not timely.   See

Transit Casualty Co. v. Security Trust Co., 441 F.2d 788, 790-91

(5th Cir. 1971).   Insofar as he sought relief under Rule

60(b)(6), which provides for relief for “any other reason

justifying relief from the operation of the judgment[,]” Evans

has demonstrated no extraordinary circumstances warranting relief

from the judgment.   See Batts v. Tow-Motor Forklift Co., 66 F.3d
743, 747 (5th Cir. 1995).   Evans’s motion to file a supplemental

reply brief is DENIED.

     AFFIRMED; MOTION DENIED.